Citation Nr: 9902071	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-07 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the claim for service connection for peripheral 
neuropathy is well grounded.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967 
and he served in the Republic of Vietnam.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a November 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied a claim for service connection 
for peripheral neuropathy, claimed as due to exposure to 
herbicides during military service in Vietnam, as not being 
well grounded.  An appeal from that rating action was 
perfected.

The veterans VA Form 21-4138, Statement in Support of Claim, 
of November 1997 reflects that he withdrew a claim for 
service connection for a bladder condition.  

Testimony at hearings at the RO in August 1997 and February 
1998 indicates that the veteran is also (1) claiming service 
connection for peripheral neuropathy, as secondary to his 
service-connected hypertensive heart disease with 
nephrosclerosis, currently rated 30 percent disabling; (2) 
seeking to reopen a claim for service connection for post-
traumatic stress disorder (PTSD) (previously denied by the 
Board in July 1990); (3) claiming service connection for 
headaches as secondary to his service-connected hypertensive 
heart disease with nephrosclerosis; (4) claiming an increased 
rating for service-connected residuals of a medial 
meniscectomy of the left knee with traumatic arthritis, 
currently rated 10 percent disabling; and (5) claiming an 
increased rating for service-connected hypertensive heart 
disease with nephrosclerosis, currently rated 30 percent 
disabling.

Although it was specified at the February 1998 hearing that 
no claim was being set forth for a total rating due to 
individual unemployability due to service-connected 
disabilities (apparently because the veteran continued to be 
employed), VA Form 21-8940, Application for Increased 
Compensation Based on Individual Unemployability, was 
received in September 1998 (indicating that he last worked in 
June 1998).  

Although the veteran testified in February 1998 that he did 
not have diabetes (page 5 of that transcript), a letter later 
in February 1998 from his attorney reflects that service 
connection was being claimed for both headaches and diabetes 
as secondary to or aggravated by the service-connected 
hypertensive heart disease with nephrosclerosis.  In that 
letter it was indicated that if sufficient evidence was not 
obtained by the veteran and his attorney, the claim of 
service connection for peripheral neuropathy, as due to 
exposure to herbicides, would be withdrawn but, also, that 
service connection was being claimed for peripheral 
neuropathy as secondary to the service-connected hypertensive 
heart disease with nephrosclerosis.  

The most recent supplemental statement of the case (SSOC) in 
April 1998 confirmed and continued the denial of service 
connection for peripheral neuropathy, claimed as due to 
inservice exposure to herbicides as not being well grounded.  

Thereafter, evidence was received from the veterans attorney 
which included the results of private electrodiagnostic 
testing for suspected amyloid neuropathy and reflecting a 
diagnosis of axonopathic, sensorimotor peripheral neuropathy 
with mild involvement of the upper extremities and severe 
involvement of the lower extremities.  Also, a March 1998 
statement from Dr. Portilla reflects that a March 1998 kidney 
biopsy revealed the presence of amyloidosis which is a 
kidney disease most likely associated to his chronic benign 
monoclonal gammopathy for which he has been followed in the 
Hematology-Oncology Service for several years.  At Dr. 
Portillas request, a renal pathologist had felt that the 
veterans amyloid fibrils in the kidney were probably of 
primary origin and associated with the monoclonal gammopathy.  

In May 1998 the veteran was requested to provide medical 
evidence pertaining to claims for service connection for 
headaches, diabetes, and peripheral neuropathy as secondary 
to service-connected hypertensive heart disease with 
nephrosclerosis.  Additional evidence was received, including 
a discharge summary of VA hospitalization of July and August 
1998 reflecting that the veteran has amyloidosis secondary to 
benign monoclonal gammopathy with renal involvement, and 
acute renal failure and possibly a superimposed infection.  A 
clinical study reflected a protein level indicating an 
abnormality most likely consistent with encephalopathy.  

A VA examination in 1998 yielded diagnoses which included 
chronic renal disease due to primary amyloidosis.  

An October 1998 rating action denied service connection for 
headaches, diabetes, peripheral neuropathy, and increased 
blood protein level (service connection for the latter having 
been previously denied as not secondary to exposure to Agent 
Orange in October 1993) as not secondary to service-connected 
hypertensive heart disease with nephrosclerosis and also 
denied service connection for PTSD.  All the claims for 
service connection (including those which had been previously 
denied) were denied on the basis that the claims were not 
well grounded.  Also, increased ratings for the service-
connected hypertensive heart disease with nephrosclerosis and 
for left knee disability were denied, as was a claim for a 
total rating based on individual unemployability.  

No notice of disagreement (NOD) which would initiate an 
appeal from the October 1998 rating has been received.  

No SSOC was issued after the October 1998 rating action and 
the case was certified for appeal and transfer of records to 
the Board in November 1998.  

As pertinent here, 38 C.F.R. § 19.31 (1998) provides in 
relevant part that an SSOC will be furnished [] when 
additional pertinent evidence is received after [an SOC or 
the most recent SSOC] has been issued.  In this case, 
although the evidence received after the April 1998 was not 
accompanied by a waiver of initial consideration by the RO, 
none of the additional evidence relates any current 
peripheral neuropathy to military service or inservice 
exposure to herbicides.  Accordingly, the additional evidence 
is not pertinent to that claim and there was no need to issue 
an additional SSOC.  

However, since the claim for service connection for 
peripheral neuropathy, a being allegedly due to inservice 
herbicide exposure, has never been formally withdrawn the 
Board will proceed to adjudicate that claim.  


FINDINGS OF FACTS

1.  The veteran had active service from June 1965 to June 
1967 and he served in the Republic of Vietnam.  

2.  The service medical records are negative for peripheral 
neuropathy.  

3.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has acute 
or subacute peripheral neuropathy legally presumed to be due 
to exposure to a herbicidal agent, including Agent Orange.  

4.  The earliest evidence of any form of peripheral 
neuropathy is more than one year after service.  

5.  The veterans claimed peripheral neuropathy is not shown 
to be related to his period of military service or inservice 
exposure to a herbicidal agent, including Agent Orange.  


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy, 
claimed as due to exposure to exposure to Agent Orange, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

There is a legal presumption available to those who served in 
the Republic of Vietnam and claim that a disability is due to 
exposure to herbicidal agents during that service.  Under 
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.307(a)(6), 
3.309(e) (1998) those servicemembers who served in the 
Republic of Vietnam from January 9, 1962, until May 7, 1975, 
are presumed to have been exposed to herbicidal agents, 
including Agent Orange, and the law presumes that acute and 
subacute peripheral neuropathy which manifest to a degree of 
10 percent or more within one-year after last exposure is the 
result of exposure to a herbicide agent, such as Agent 
Orange, during service and therefore warrants service 
connection even if there is no evidence of the disease during 
service, provided that the provisions pertaining the 
rebuttable of presumption service connection, 38 C.F.R. 
§ 3.307(d) (1998), are also met.  Under 38 C.F.R. 
§ 3.307(a)(6)(iii) the last date of exposure is presumed to 
be the last date of service in the Republic of Vietnam during 
the Vietnam Era.  

In this case, the veteran served in the Republic of Vietnam 
and he is therefore considered under the law to have been 
exposed to Agent Orange and that fact is not in dispute.  
38 C.F.R. § 3.307(a)(6)(iii) (1998).  

Notwithstanding the foregoing presumption applicable to 
claims based on exposure to herbicidal agents, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veterans Dioxin and radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1040 (1995).  In circumstances where a claimant does not meet 
the statutory criteria, competent medical evidence to the 
effect that the claim is plausible or possible is 
required to establish a well grounded claim for service 
connection for a disorder as secondary to exposure to Agent 
Orange.  See Grottveit v. Brown, 5 Vet. App. 91, 193 (1993).  

For those who had active wartime service during the Vietnam 
Era (from August 5, 1964, until May 7, 1975, (38 U.S.C.A. 
§ 101(29)(B) (West 1991) and 38 C.F.R. § 3.2(f) (1998)) 
service connection may be granted for disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991).  

Where, as here, the veteran had ninety (90) days or more of 
war or peacetime service after December 31, 1946, and an 
organic disease of the nervous system manifests to a 
compensable degree within a year after service, such disease 
is rebuttably presumed to be of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

Well Grounded Claim

38 U.S.C.A. § 5107(a) requires that a VA claimant must submit 
a well grounded claim.  A well grounded claim is one that is 
plausible, one which is meritorious on its own or capable of 
substantiation.  It need not be conclusive but only possible 
to satisfy the initial burden of section 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In addition, the 
United States Court of Veterans Appeals (Court) held in 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) that to be 
well grounded a claim must be accompanied by supportive 
evidence and that such evidence must, pursuant to § 5107(a), 
justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak, at 611.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement.  
Where the determinative issue (such as the recounting of 
symptoms) doe not require medical expertise, lay testimony by 
itself may suffice.  Tirpak, at 611 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Magana v. Brown, 7 Vet. 
App. 224, 227-28 (1994); and Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  

For a claim for service connection to be well grounded, 
there must be (1) competent evidence of current disability 
(a medical diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992)); (2) evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence) Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) evidence of a 
nexus between the inservice injury or disease and the 
current disability (medical evidence) Lathan v. Brown, 7 
Vet. App. 359 366 (1995) and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), affd per curiam, 78 F.3d 604 (Fed.Cir. 1996), and 
Johnson v. Brown, 8 Vet. App. 423, 426 (1995).

The nexus requirement may be satisfied by a presumption that 
certain diseases manifesting within certain prescribed 
periods are related to service, e.g., chronic, tropical, and 
herbicidal diseases.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) and Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

Thus, if the veteran (having met the service in Vietnam 
criteria of 38 U.S.C.A. § 1116) has one of the diseases 
presumptively considered to be due to exposure to a 
herbicidal agent, no more is necessary to establish a well 
grounded claim of entitlement to service connection for such 
disease based on an allegation of herbicidal exposure in 
Vietnam.  Brock v. Brown, 10 Vet. App. 155, 162-63 (1997).  
However, as to the claim for service connection on the basis 
of direct or presumptive service incurrence for a chronic 
disease, the Caluza requirements for establishing a well 
grounded claim must be met.  

Analysis

While it is undisputed that the veteran served in Vietnam, 
the service medical records are negative for signs, symptoms, 
history, complaints, or treatment for acute or subacute 
peripheral neuropathy or, indeed, for any form of peripheral 
neuropathy.  

The veteran testified that he first began having symptoms of 
peripheral neuropathy, consisting of symptoms in his feet, in 
the 1970s (page 1 of the August 1997 hearing transcript).  He 
also testified that peripheral neuropathy was first diagnosed 
in 1989 (page 3 of the February 1998 hearing transcript).  

A review of the clinical evidence on file reflects that 
neither acute nor subacute peripheral neuropathy have ever 
been diagnosed.  Private X-ray in June 1983 revealed no 
abnormality of his lumbar spine but he had a minimal 
congenital abnormality of the first sacral segment.  Private 
X-rays and a computerized tomographic (CT) scan in February 
1987 of his lumbar spine revealed degenerative disc disease 
(DDD) with vacuum gas phenomena and bilateral intervertebral 
foraminal spur formation at L5-S1.  A private CT scan of his 
lumbar spine in April 1990 revealeed degeneration and 
narrowing at L5-S1 and an October 1990 statement from W. O. 
Bedford, a chiropractor, reflects that he low back pain in 
the lumbar spine with radiation of pain in the left sciatic 
nerve distribution down to the ankle.  The veteran reported 
having had this pain for the last three or four years.  

The earliest clinical evidence of peripheral neuropathy is a 
November 1993 report of private electrodiagnostic testing 
which yielded nerve conduction velocity findings supporting a 
diagnosis of bilateral peripheral neuropathy, if there was 
clinical correlation.  Electromyographic testing yielded 
abnormal findings which lent support for a diagnosis of mild 
nerve root compression at L4-5 on the left but which would 
not explain the peripheral neuropathy found on nerve 
conduction velocity testing.  

A June 1994 statement of Dr. Leonard reflects that the 
veteran had a new complaint of pain in the neck, left 
shoulder, and arm and also left hand numbness.  It was felt 
that peripheral neuropathy would not explain the arm symptoms 
and magnetic resonance imaging was thus conducted which found 
cervical spondylosis such that an anterior cervical 
diskectomy was scheduled.  

In November 1995 Dr. Jordan stated that the veteran took 
medication for nerve pain in his lower extremities but 
since an anterior cervical fusion he had not had neck or arm 
pain.  That physician also stated in May and November 1996 
that the veteran was still being followed for peripheral 
neuropathy and lumbar disc disease.  

The veterans testimony reflects, in essence, his belief that 
he has peripheral neuropathy due to exposure to herbicidal 
agents during his military service in Vietnam because 
numerous tests to determine the etiology of his peripheral 
neuropathy have been negative.  

However, [a]s a lay person, [the veteran] is competent to 
testify as to the symptoms [the veteran] experienced in 
service, but he is not competent to opine as to a link 
between those symptoms and [the veterans] present 
diagnosis.  Dean v. Brown, 8 Vet. App. 449, 455 (1995) 
(citing Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Magana 
v. Brown, 7 Vet. App. 224, 227-28 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Brown, 2 Vet. 
App. 492, 494-95 (1992).  While a layperson is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  
Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

There is no medical evidence on file linking the peripheral 
neuropathy which the veteran now has, and which is not 
clinically shown to be either acute or subacute, to his 
period of military service or exposure to a herbicidal agent 
while in Vietnam.  Indeed, at the February 1998 hearing it 
was essentially conceded that the veterans peripheral 
neuropathy was chronic and not acute or subacute (page 2 of 
that transcript).  

Accordingly, as the veteran does not have a disease presumed 
to be due to inservice exposure to a herbicidal agent, there 
is no well grounded claim for service connection for 
peripheral neuropathy under 38 U.S.C.A. § 1116 (West 1991) 
and 38 C.F.R. § 3.307(a)(6), 3.309(e) (1998).  Likewise, 
there is no medical evidence establishing the presence of an 
organic disease of the nervous system during or within one 
year of service discharge or which otherwise establishes a 
link between the peripheral neuropathy, which first 
manifested years after active service, and his military 
service.  Thus, there is no well grounded claim for service 
connection for peripheral neuropathy claimed herein on the 
basis of direct service incurrence or presumptive service 
incurrence for a chronic disease or due to herbicidal 
exposure.

The doctrine of resolution of doubt does not apply in 
determinations of well groundedness because that would 
require a weighing of the evidence which is prohibited in 
view of the fact that evidence which is competent must be 
presumed to be credible.  Martinez v. Brown, 6 Vet. App. 462, 
464 (1994) (in the context of a well grounded claim the 
benefit of the doubt rule applies only to the adjudication of 
the merits of a claim).  

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  However, unlike the situation in Robinette, the 
claimant has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well grounded.  The duty mandated by 
section 5103(a) does not attach when the existence of 
evidence that might well ground the claim has not been, as 
here, reported.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Nevertheless, the discussion herein informs the claimant of 
the types of evidence lacking, and which should be submitted 
to meet the threshold of a well grounded claim.  

ORDER

The appeal is denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was 
	((CONTINUED ON NEXT PAGE)






before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  The date which appears on the face of 
this decision constitutes the date of mailing and the copy of 
this decision which you have received is your notice of the 
action taken on your appeal by the Board of Veterans' 
Appeals. 
- 2 -
